DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.  Applicant asserts Koudo does not disclose the limitation "in the plurality of first touch traces and the plurality of second touch traces, a width of at least one end portion of at least one touch trace is less than a width of a part other than the end portion" of claim 1 of the present application.  The Applicant assets that the first electrodes Xp and second electrodes Yp have alternating portions that have a same width as the end portions of the electrodes, and therefore the above limitation is not disclosed by Koudo.
	The Examiner disagrees.  While Applicants characterization of the first electrodes Xp and second electrodes Yp having a same width as the end portions is correct, the claim language only requires “a part other than the end portion” to have a larger width.  This “part” is one or more of the diamond shaped parts of the first electrode Xp and second electrode Yp.  Therefore, since the diamond shaped part has a larger width, the limitation of "in the plurality of first touch traces and the plurality of second touch traces, a width of at least one end portion of at least one touch trace is less than a width of a part other than the end portion" of claim 1 is considered disclosed.  The claims as currently written do not require that the width of all of the electrode is greater than an end part of the electrode.  The remaining independent claims 19 and 20 are rejected for .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koudo et al. (US 2019/0004657, hereinafter “Koudo”).	Regarding claim 1, Koudo discloses	a touch panel, comprising a substrate, and a first touch electrode pattern and a second touch electrode pattern that are stacked on the substrate (Figs. 1-5 and 17-18, [0043-0049, 0053-0057 and 0080], touch panel 101 includes a substrate 201, a first touch electrode pattern YP and a second touch electrode pattern XP that are stacked on the substrate);	wherein the first touch electrode pattern comprises a plurality of first touch traces arranged in a first direction, and the second touch electrode pattern comprises a .  
	Regarding claim 2, Koudo discloses the touch panel of claim 1, wherein in the plurality of first touch traces, a width of at least one end portion of at least one first touch trace on an outermost side is less than the width of the part other than the end portion (Koudo, Fig. 5, [0053-0057] first touch traces YP1-5 have ends with widths of We2/Wc2 that are smaller than the width of diamond portion at 114 (Fig. 5) which is other than the end portion).	Regarding claim 3, Koudo discloses the touch panel of claim 2, wherein the substrate has a first lead region located at an end of the plurality of first touch traces (Koudo, Fig. 2, region where YP1-5 first touch electrodes receive first touch traces 122a-e and traces 121 at bottom of frame region 120 along d1 direction in a rectangular type shape) and a second lead region located at an end of the plurality of second touch 
	Regarding claim 4, Koudo discloses the touch panel of claim 3, wherein in the plurality of first touch traces, widths of two end portions of a first touch trace most proximal to the second lead region are both less than the width of the part other than the end portion (Koudo, Fig. 5, [0053-0057] first touch traces YP1-5 have ends with 
	Regarding claim 5, Koudo discloses the touch panel of claim 1, wherein in the plurality of second touch traces, a width of at least one end portion of at least one second touch trace on an outermost side is less than the width of the part other than the end portion (Figs. 4-5, [0044, 0053-0057] first touch traces YP1-5 have ends with widths of We2/Wc2 that are smaller than the width of diamond portion at 114 (Fig. 5) and second touch traces XP1-5 have ends with widths of We1/Wc1 that are smaller than the width of diamond portion at 112 (Fig. 4)).
	Regarding claim 6, Koudo discloses the touch panel of claim 5, wherein the substrate has a first lead region located at an end of the plurality of first touch traces (Koudo, Fig. 2, region where YP1-5 first touch electrodes receive first touch traces 122a-e, for example region 182 shown in Fig. 17 expanded to include lead lines 121a-e along bottom part of frame region 120) and a second lead region located at an end of the plurality of second touch traces (Koudo, Fig. 2, region where XP1-5 first touch electrodes receive first touch traces 122a-e, for example a region like 182 shown in Fig. 
	Regarding claim 7, Koudo discloses the touch panel of claim 1, wherein the substrate has a first lead region located at an end of the plurality of first touch traces 
	Regarding claim 9, Koudo discloses the touch panel of claim 1, wherein the substrate has a first lead region located at an end of the plurality of first touch traces (Koudo, Fig. 2, region where YP1-5 first touch electrodes receive first touch traces 122a-e and traces 121 at bottom of frame region 120 along d1 direction in a rectangular type shape) and a second lead region located at an end of the plurality of second touch traces (Koudo, Fig. 2, region where XP1-5 second touch electrodes receive second touch traces 121a-e and covering traces 121 along d2 direction in a rectangular type shape); and 	the touch panel further comprises a plurality of first drive leads that are located in the first lead region and are connected to the plurality of first touch traces in a one-to-one correspondence (Koudo, Fig. 2, region where YP1-5 first touch electrodes receive first touch traces 122a-e as first drive leads in the first region with one-to-one correspondence) and a plurality of second drive leads that are located in the first lead region and the second lead region and are connected to the plurality of second touch traces in a one-to-one correspondence (Koudo, Fig. 2, second region where XP1-5 second touch electrodes receive second touch traces 122a-e in the second lead legion with one-to-one correspondence and extend to controller at element 121 in the first region), each first drive lead and each second drive lead being both configured to be connected to a touch controller (Koudo, Figs. 2 and 18 has touch controller of detection processor and drive signal generator that connects to traces 121 and 122); and
	Regarding claim 17, Koudo discloses the touch panel of claim 1, wherein the first direction is perpendicular to the second direction (Koudo, [0044], first direction d2 is perpendicular to second direction d1).
	Regarding claim 18, Koudo discloses the touch panel of claim 4, wherein the first direction is perpendicular to the second direction (Koudo, [0044], first direction d2 is perpendicular to second direction d1); 	in the plurality of second touch traces, widths of two end portions of a second touch trace most proximal to the first lead region are both less than the width of the part other than the end portions; 	in the plurality of first drive leads and the plurality of second drive leads, lead sections that are located in the first lead region and are parallel to the first direction have a uniform total width in a lengthwise direction of the first touch trace, the total width of the lead sections being within the range of 3 mm to 10 mm; and 	in the plurality of second drive leads, lead sections that are located in the second lead region and are parallel to the second direction have a uniform total width in a 
	Regarding claim 19, Koudo discloses a touch display panel, comprising a display panel and a touch panel, wherein the touch panel comprises a substrate, and a first touch electrode pattern and a second touch electrode pattern that are stacked on the substrate (Figs. 1-5 and 17-18, [0043-0049, 0053-0057 and 0080], touch display panel has display panel 301 and touch panel 101 which includes a substrate 201, a first touch electrode pattern YP and a second touch electrode pattern XP that are stacked on the substrate);	wherein the first touch electrode pattern comprises a plurality of first touch traces arranged in a first direction, and the second touch electrode pattern comprises a plurality of second touch traces arranged in a second direction, the first direction intersecting the second direction (Figs. 4-5, [0044, 0053-0057] first touch traces YP1-5 in Y direction d2 and second touch traces XP1-5 in X direction d1 intersecting direction d2); 	wherein in the plurality of first touch traces and the plurality of second touch traces, a width of at least one end portion of at least one touch trace is less than a width of a part other than the end portion (Figs. 4-5, [0044, 0053-0057] first touch traces YP1-5 have ends with widths of We2/Wc2 that are smaller than the width of diamond portion at 114 (Fig. 5) and second touch traces XP1-5 have ends with widths of We1/Wc1 that are smaller than the width of diamond portion at 112 (Fig. 4)).  
	Regarding claim 20, Koudo discloses	a display device, comprising a touch display panel and a touch controller, wherein the touch display panel comprises a display panel and a touch panel, the touch panel comprising a substrate, and a first touch electrode pattern and a second touch electrode pattern that are stacked on the substrate (Figs. 1-5 and 17-18, [0043-0049, 0053-0057 and 0080], touch display panel has display panel 301 and touch panel 101 which includes a substrate 201, a first touch electrode pattern YP and a second touch electrode pattern XP that are stacked on the substrate; Fig. 18 has touch controller of detection processor and drive signal generator);	wherein the first touch electrode pattern comprises a plurality of first touch traces arranged in a first direction, and the second touch electrode pattern comprises a plurality of second touch traces arranged in a second direction, the first direction intersecting the second direction (Figs. 4-5, [0044, 0053-0057] first touch traces YP1-5 in Y direction d2 and second touch traces XP1-5 in X direction d1 intersecting direction d2); 	wherein in the plurality of first touch traces and the plurality of second touch traces, a width of at least one end portion of at least one touch trace is less than a width of a part other than the end portion (Figs. 4-5, [0044, 0053-0057] first touch traces YP1-5 have ends with widths of We2/Wc2 that are smaller than the width of diamond portion at 114 (Fig. 5) and second touch traces XP1-5 have ends with widths of We1/Wc1 that are smaller than the width of diamond portion at 112 (Fig. 4)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koudo in view of Hu (US 2015/0062468).	Regarding claim 8, Koudo discloses the touch panel of claim 7, but does not explicitly disclose wherein the total width of the lead sections that are located in the first lead region and are parallel to the first direction in the lengthwise direction of the first touch trace is within the range of 3 mm to 10 mm.	Hu discloses forming a routing region in the range of 2mm to 5mm (0050]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel of Koudo to have wherein the total width of the lead sections that are located in the first lead region and are parallel to the first direction in the lengthwise direction of the first touch trace is within the range of 3 mm to 10 mm, such as taught by Hu, for the purpose of reducing the size of touch sensing lines and reducing parasitic capacitance (see, for example, Hotelling et al. (US 2008/0062148) at [0345] which teaches the advantages of reducing parasitic capacitance by reducing electrode size).	Regarding claim 10, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koudo in view of Dunphy et al. (US 2014/0226083, hereinafter “Dunphy”).	Regarding claim 11, Koudo discloses the touch panel of claim 1, wherein the substrate has a first lead region located at an end of the plurality of first touch traces Regarding claim 13, Koudo discloses the touch panel of claim 11, wherein in the plurality of first drive leads and the plurality of second drive leads, lead sections and the first metal block that are located in the first lead region and are parallel to the first direction have a uniform total width in a lengthwise direction of the first touch trace (Dunphy, Fig. 5, [0061], metal guard/shield 580 shields routing traces 520 in the first region and are parallel to the first direction and have a uniform total width of the rectangular region of the first region).	The motivation is the same as in claim 11.
	Regarding claim 14, Koudo discloses the touch panel of claim 1, wherein the substrate has a first lead region located at an end of the plurality of first touch traces (Koudo, Fig. 2, region where YP1-5 first touch electrodes receive first touch traces .
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koudo in view of Dunphy as applied to claims 11 and 13-14, and further in view of Knabenshue et al. (US 2019/0102010, hereinafter “Knabenshue”).	Regarding claim 12, Koudo as modified by Dunphy discloses the touch panel of claim 11, but does not explicitly disclose wherein the touch panel comprises a plurality of first metal blocks in a one-to-one correspondence with the plurality of first drive leads, each first metal block being located at a connection between one corresponding first drive lead and one first touch trace.
	Knabenshue disclose using shield electrodes as segments to shield traces from above ([0051], traces 508 can be shielded by segments 502A and 502B).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel of Koudo and Dunphy to have wherein the touch panel comprises a plurality of first metal blocks in a one-to-one Regarding claim 15, Koudo as modified by Dunphy and Knabenshue discloses the touch panel of claim 14, but does not explicitly disclose wherein the touch panel comprises a plurality of second metal blocks in a one-to-one correspondence with the plurality of second drive leads, each second metal block being located at a connection between one corresponding second drive lead and one second touch trace.  
	Knabenshue disclose using shield electrodes as segments to shield traces from above ([0051], traces 508 can be shielded by segments 502A and 502B).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the touch panel of Koudo and Dunphy to have wherein the touch panel comprises a plurality of second metal blocks in a one-to-one correspondence with the plurality of second drive leads, each second metal block being located at a connection between one corresponding second drive lead and one second touch trace, such as taught by Dunphy, because such a modification is a simple substitution of one type of shielding electrode for another segmented shielding electrode producing a predictable result of shielding routing traces from the XP1-5 routing traces.	Regarding claim 16, Koudo as modified by Dunphy and Knabenshue discloses .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694


/J.P.F/Examiner, Art Unit 2694       

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694